PER CURIAM
This is an appeal from a judgment of dismissal by the Denver District Court, holding that it had no jurisdiction to determine the constitutionality of Proposed Initiated Measure No. 7 prior to its being voted upon in the General Election of November 2, 1976. We affirm.
We agree with the District Court that the general rule is that the courts do not have jurisdiction to pass upon the constitutionality of the substance of legislation prior to enactment or adoption. Our own constitution recognizes this rule by restricting cases in which advisory opinions may be rendered to interrogatories submitted by the General Assembly under certain conditions or by the Governor. Colo. Const. Art. VI, § 3.
The judgment is affirmed.
MR. JUSTICE KELLEY dissents.
MR. JUSTICE CARRIGAN does not participate.